ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Carntribe-Clement 3, A Joint Venture, LLC )        ASBCA No. 60246
                                          )
Under Contract No. W912QR-12-C-0023       )

APPEARANCE FOR THE APPELLANT:                      Thomas J. Vollbrecht Esq.
                                                    Fabyanske Westra Hart & Thompson
                                                    Minneapolis, MN

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Carlton A. Arnold, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Louisville

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 March 2017



                                                 DAVID D' ALESSANDRIS
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true_copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60246, Appeal of Camtribe-Clement
3, A Joint Venture, LLC., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals